United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2231
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Teresa Campos-Tellez,                     * District of Minnesota.
                                          *
             Appellant.                   *      [UNPUBLISHED]
                                     ___________

                            Submitted: May 15, 2001
                                Filed: May 18, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Teresa Campos-Tellez pleaded guilty to conspiring to distribute
methamphetamine, in violation of 21 U.S.C. § 846, and the district court1 sentenced her
to 87 months of imprisonment and 3 years of supervised release. On appeal, she argues
that the court clearly erred in granting her a 2-level minor-participant reduction rather
than a 4-level minimal-participant reduction under U.S.S.G. § 3B1.2.




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
       We conclude that the district court did not clearly err in denying Campos-Tellez
a minimal-participant reduction. See United States v. Ortiz, 236 F.3d 420, 422 (8th
Cir. 2001) (standard of review; district court did not clearly err in denying either minor-
or minimal-participant reduction upon finding that defendant drove car used for
transporting drugs and seemed quite aware of what was happening during drug sale).
The unobjected-to facts in the presentence report adequately support the court’s finding
that she was not a minimal participant, see United States v. Belitz, 141 F.3d 815, 818
(8th Cir. 1998), and Campos-Tellez did not meet her burden to prove entitlement to the
greater reduction, see United States v. Correa, 167 F.3d 414, 416 (8th Cir. 1999).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-